COURT OF APPEALS











COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
GERONIMO JACQUEZ,                                     )
                                                                              )              
No.  08-06-00212-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
384th District Court
THE STATE OF TEXAS,                                     )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )              
(TC# 20060D02706)
                                                                              )
 
 
MEMORANDUM  OPINION
 
Appellant Geronimo
Jacquez attempts to appeal from his conviction for possession with intent to
deliver a controlled substance. 
Appellant waived his right to a jury trial and entered a negotiated plea
of guilty.  In accordance with the plea
bargain, the trial court assessed punishment at 10 years confinement in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed his notice of appeal on July
31, 2006.




Appellant=s notice of appeal did not include a
signed and dated Rule 25.2(a)(2) trial certification form.  On August 4, 2006, Appellant was notified
that the trial court=s
certification had not been filed, and he was given thirty days to file a copy
of the certification.  See  Tex.R.App.P.
25.2(d).  Subsequently, the trial court=s certification was made a part of the
record.  The certification stated this A[i]s a plea bargain case, and the
Defendant has NO right of appeal.@  On September 7, 2006, this Court=s clerk sent notice to Appellant=s counsel indicating that it appeared
the appeal should be dismissed and requesting counsel to address whether
Appellant had a right of appeal.  As of
the date of this opinion, no response has been received. 
In a case where a
defendant pleads guilty and the punishment does not exceed that recommended by
the prosecutor and agreed to by the defendant, a defendant may only appeal
those matters raised by written motion and ruled on before trial or after
getting the trial court=s
permission.  See Tex.R.App.P. 25.2(a)(2).  Here, the trial court=s
certification indicates Appellant has no right of appeal.  Accordingly, this appeal is dismissed for
want of jurisdiction.
 
 
 
October
5, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before McClure, J., Chew, J., and Barajas, C.J. (Ret.)
Barajas, C.J. (Ret.)(Sitting by Assignment)
 
(Do Not Publish)